DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 6 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 4, “one more” should read “one or more”.
Regarding claim 6, “second structural” should read “second structural fin”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by US Pub 20100264138 issued to Bramson (hereinafter “Bramson”).
Regarding claim 1, Bramson teaches an anti-siphon device (title, “anti-siphon device”) comprising: 
   a carrier body (Fig 4, inner portion of 10 (Fig 2, 1 is equivalent)) coupled to an interior surface (Fig 4, inner surface of 10) of a filler pipe (Fig 4, fuel filler tube 10) downstream of a filler port (Fig 4, opening from which arrows enter 10); and 
   a plurality of fins (Fig 5, the five fins shown including 12 and the wall protrusion fins (plus two protrusion fins not shown that would be arranged such as in Figure 2) have radial alignment) having radial alignment, where each of the plurality of fins is coupled to the carrier body at a first end (Fig 5, an end of cited fins that is closer to the coupling location on cited body 10, away from the viewer), unsupported at a second end (Fig 5, an end of cited fins that is further from the coupling location and without direct vertical support, toward the viewer), and extends from the carrier body toward a central axis (Fig 4, axis 15 is centrally located) of the anti-siphon device.

Regarding claim 2, Bramson further teaches a plurality of fins (Fig 5, the five fins shown including 12 and the wall protrusion fins (plus two protrusion fins not shown that would be arranged such as in Figure 2) have radial alignment) do not Figure 4 shows cited fins 12 do not cross cited axis 15) the central axis of the anti-siphon device (title, “anti-siphon device”).

Regarding claim 3, Bramson further teaches that the plurality of fins (Fig 5, the five fins shown including 12 and the wall protrusion fins (plus two protrusion fins not shown that would be arranged such as in Figure 2) have radial alignment) include a first set of fins (Fig 5, the two (plus two) protrusion fins) having a smaller radial length (smaller radial length measured from cited central axis to an edge of cited first set than cited second set measured the same way) than a second set of fins (Fig 5, spaced ribs 12).

Regarding claim 4, Bramson further teaches that one [[or]] more of the plurality of fins (Fig 5, ribs 12) have a symmetric hydrofoil shape (Figure 5 cross-section view shows symmetrical shape among cited fins 12, that performs liquid fuel flow separation like in Figure 3, therefore behaving as a hydrofoil or aerofoil) in cross-section.

Regarding claim 5, Bramson further teaches a first structural fin (Fig 2, a slender rib 2) spanning the carrier body (Fig 2, 1).

Regarding claim 6, Bramson further teaches a second structural [[fin]] (Fig 2, the perpendicular fin that crosses a rib 2) spanning the carrier body (Fig 2, 1) and Fig 2, the perpendicular fin that crosses a rib 2) to the first structural fin (Fig 2, a slender rib 2).

Regarding claim 7, Bramson further teaches a leading edge (Fig 5, leading edge 17 is curved) of each of the plurality of fins (Fig 5, cited fins) is curved.

Regarding claim 8, Bramson further teaches the plurality of fins (Fig 5, cited fins) extend in a direction parallel (Fig 4, cited fins extend along planes parallel to the central axis) to the central axis (Fig 4, axis 15).

Regarding claim 9, Bramson further teaches the second end (Fig 5, an end of cited fins that is further from the coupling location and without direct vertical support, toward the viewer) has a convex profile (Fig 5, cited second ends of cited fins have a convex profile).

Regarding claim 10, Bramson teaches a method ([0021] with Figure 4 describes a siphon tube insertion prevention method that also permits fuel flow) comprising: 
   impeding insertion ([0021] prevent, hence impede, insertion of siphon tube) of a flexible tube (Fig 6, siphon tube 26, hence flexible) into a fuel tank ([00024] fuel tank) through a filler pipe (Fig 4, fuel filler tube 10) using an anti- siphon device (title, “anti-siphon device”), the fuel tank storing a liquid fuel ([0002] “alcohol-fueled”); and 
Fig 4 shows permitted fuel flow through) through the anti-siphon device, the anti-siphon device comprising: 
   a carrier body (Fig 4, inner portion of 10) coupled to an interior surface (Fig 4, inner surface of 10) of a filler pipe (Fig 4, fuel filler tube 10) downstream of a filler port (Fig 4, opening from which arrows enter 10); and 
   a plurality of fins (Fig 5, the five fins shown including 12 and the wall protrusion fins (plus two protrusion fins not shown that would be arranged such as in Figure 2) have radial alignment) having radial alignment, where each of the plurality of fins is coupled to the carrier body at a first end (Fig 5, an end of cited fins that is closer to the coupling location on cited body 10, away from the viewer), unsupported at a second end (Fig 5, an end of cited fins that is further from the coupling location and without direct vertical support, toward the viewer), and extends from the carrier body toward a central axis (Fig 4, axis 15 is centrally located) of the anti-siphon device.

Regarding claim 11, Bramson further teaches that the plurality of fins (Fig 5, the five fins shown including 12 and the wall protrusion fins (plus two protrusion fins not shown that would be arranged such as in Figure 2) have radial alignment) include a first set of fins (Fig 5, the two (plus two) protrusion fins) having a smaller radial length (smaller radial length measured from cited central axis to an edge of cited first set than cited second set measured the same way) than a second set of fins (Fig 5, spaced ribs 12).

Regarding claim 12, Bramson further teaches a diameter ([0021] diameter of 26) of a flexible tube (Fig 6, siphon tube 26) is greater than or equal to 5.2 mm (examiner chooses “or equal”, [0021] 5.2 mm diameter siphon tube).

Regarding claim 13, Bramson further teaches the liquid fuel ([0002] “alcohol-fueled”) includes alcohol.

Regarding claim 14, Bramson further teaches the plurality of fins (Fig 5, cited fins) extend in a direction parallel (Fig 4, cited fins extend along planes parallel to the central axis) to the central axis (Fig 4, axis 15).

Regarding claim 15, Bramson teaches a fuel delivery system in a vehicle (Fig 4, fuel filler tube 10 with cited anti-siphon device show fuel delivery that is necessarily in [0002] “vehicles”), comprising 
   a filler pipe (Fig 4, fuel filler tube 10) in fluidic communication (Fig 4, arrows show liquid fuel communication) with a fuel tank ([0024] fuel tank) and including a filler port (Fig 4, opening from which arrows enter 10), the fuel tank storing a liquid fuel ([0002] “alcohol-fueled”); and 
   an anti-siphon device (title, “anti-siphon device”) comprising: 
   a carrier body (Fig 4, inner portion of 10) coupled to an interior surface (Fig 4, inner surface of 10) of a filler pipe (Fig 4, fuel filler tube 10) downstream of a filler port (Fig 4, opening from which arrows enter 10); and 
Fig 5, the five fins shown including 12 and the wall protrusion fins (plus two protrusion fins not shown that would be arranged such as in Figure 2) have radial alignment) having radial alignment, where each of the plurality of fins is coupled to the carrier body at a first end (Fig 5, an end of cited fins that is closer to the coupling location on cited body 10, away from the viewer), unsupported at a second end (Fig 5, an end of cited fins that is further from the coupling location and without direct vertical support, toward the viewer), and extends from the carrier body toward a central axis (Fig 4, axis 15 is centrally located) of the anti-siphon device.

Regarding claim 16, Bramson further teaches radial lengths (radial length measured from cited central axis to an edge of a cited fin varies) of the plurality of fins (Fig 5, cited fins) varies and 
   where the plurality of fins are spaced apart (Fig 5 shows cited fins are spaced apart) to prevent a flexible tube (Fig 6, siphon tube 26, hence flexible) having a diameter greater than or equal to 5.2 mm from being inserted through the anti-siphon device (examiner chooses “or equal”, [0021] 5.2 mm diameter siphon tube, wherein insertion is prevented through anti-siphon device 10, 12).

Regarding claim 17, Bramson further teaches the plurality of fins (Fig 5, cited fins) are symmetrically arranged with regard (Fig 4 shows symmetry directly shared by Fig 5) to the central axis (Fig 4, cited axis 15).

Regarding claim 18, Bramson further teaches a leading edge (Fig 5, leading edge 17) and a trailing edge (Fig 5, bottom edge of 12 opposite 17) of each of the plurality of fins (Fig 5, cited fins) are curved (Fig 5, cited leading and trailing edges are shown curved).

Regarding claim 19, Bramson further teaches that each of a plurality of fins (Fig 5, cited fins) tapers (Fig 5, cross-section tapers from 17 down) in a downstream direction (Figure 4 arrows show downstream direction).

Regarding claim 20, Bramson further teaches each of the plurality of fins (Fig 5, cited fins) is symmetric about a radially aligned plane (Fig 4, any plane that extends along a radius using cited central axis necessarily bisects symmetrically).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
US Pub 20060065311 issued to Hattori et al. – Reads at least on current claims 1, 5, 7-9, 10, 14, 15,17, 18 and 20 as being an anti-siphon hose intrusion preventing device with various symmetrical radially aligned fins (Figures 1 and 2, [0009]).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731